UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: June 30, 2008 Item 1. Schedule of Investments: Putnam International New Opportunities Fund The fund's portfolio 6/30/08 (Unaudited) COMMON STOCKS (92.1%)(a) Shares Value Advertising and Marketing Services (0.5%) Focus Media Holding, Ltd. ADR (China) (NON) (S) 59,560 $1,651,003 JC Decaux SA (France) 96,622 2,460,991 Aerospace and Defense (1.7%) BAE Systems PLC (United Kingdom) 983,736 8,664,394 Safran SA (France) 180,965 3,489,825 Airlines (0.6%) Air Arabia (United Arab Emirates) (NON) 9,090,754 Banking (8.0%) Banco Santander Central Hispano SA (Spain) 392,621 7,165,863 BNP Paribas SA (France) 92,416 8,282,124 Commerzbank AG (Germany) 239,710 7,084,682 Industrial & Commercial Bank of China (China) 5,233,000 3,577,305 National Bank of Greece SA (Greece) 246,762 11,118,134 Standard Chartered PLC (United Kingdom) 452,582 12,807,254 Sumitomo Mitsui Financial Group, Inc. (Japan) 445 3,353,660 Toronto-Dominion Bank (Canada) (S) 59,600 3,763,810 Basic Materials (0.6%) Anglo American PLC (United Kingdom) 64,356 Beverage (1.6%) Britvic PLC (United Kingdom) 488,479 2,803,797 Coca-Cola Hellenic Bottling Co., SA (Greece) 141,660 3,845,266 InBev NV (Belgium) 66,947 4,628,773 Cable Television (1.0%) Rogers Communications Class B (Canada) 193,300 Chemicals (1.5%) BASF AG (Germany) 114,624 7,896,143 K&S AG (Germany) 4,954 2,843,057 Commercial and Consumer Services (1.1%) De La Rue PLC (United Kingdom) 263,868 4,686,684 Nissha Printing Co., Ltd. (Japan) 56,000 3,227,316 Computers (1.6%) Gemalto NV (France) (NON) 222,938 8,079,380 Sharp Corp. (Japan) 209,000 3,408,423 Conglomerates (2.3%) Mitsubishi Corp. (Japan) 180,300 5,952,179 Vivendi SA (France) 275,974 10,450,589 Construction (0.4%) Holcim, Ltd. (Switzerland) 39,945 Consumer Goods (3.4%) Beiersdorf AG (Germany) 107,887 7,938,309 Reckitt Benckiser PLC (United Kingdom) 334,966 16,972,701 Distribution (0.3%) Medion AG (Germany) (S) 117,661 Electric Utilities (4.8%) Enel SpA (Italy) (S) 701,567 6,658,761 RWE AG (Germany) 99,600 12,568,080 Scottish and Southern Energy PLC (United Kingdom) 247,473 6,910,662 Suez SA (France) 119,179 8,096,421 Electronics (2.9%) AU Optronics Corp. (Taiwan) 1,722,000 2,706,494 LG Electronics, Inc. (South Korea) 47,930 5,430,447 Samsung Electronics Co., Ltd. (South Korea) 20,672 12,352,997 Energy (Oil Field) (0.8%) Petroleum Geo-Services ASA (Norway) 221,800 Energy (Other) (0.5%) Vestas Wind Systems A/S (Denmark) (NON) 29,250 Financial (3.2%) IG Group Holdings PLC (United Kingdom) 1,112,728 7,271,909 Man Group PLC (United Kingdom) 683,448 8,430,336 Sony Financial Holdings, Inc. (Japan) 1,344 5,413,016 Sony Financial Holdings, Inc. 144A (Japan) 416 1,675,457 Food (3.2%) Barry Callebaut AG (Switzerland) (NON) 5,809 3,769,452 Carrefour Supermarche SA (France) 9,562 539,348 Nestle SA (Switzerland) 154,950 6,997,174 Snow Brand Milk Products Co., Ltd. (Japan) (S) 1,531,000 5,530,777 Toyo Suisan Kaisha, Ltd. (Japan) 273,000 6,179,966 Health Care Services (1.2%) Suzuken Co., Ltd. (Japan) 150,800 5,575,703 Toho Pharmaceutical Co., Ltd. (Japan) 166,900 3,219,303 Insurance (3.9%) ING Groep NV (Netherlands) 234,599 7,415,887 Prudential PLC (United Kingdom) 692,670 7,341,604 Topdanmark A/S (Denmark) (NON) (S) 49,050 7,388,703 Zurich Financial Services AG (Switzerland) 22,215 5,682,618 Machinery (3.0%) Alstom (France) (S) 56,038 12,851,802 Fanuc, Ltd. (Japan) 61,200 5,986,078 Komatsu, Ltd. (Japan) 107,300 2,995,737 Manufacturing (1.6%) Charter PLC (United Kingdom) 251,489 4,331,693 Glory, Ltd. (Japan) 298,400 7,022,335 Media (0.4%) Astral Media, Inc. (Canada) 83,000 Medical Technology (1.4%) Terumo Corp. (Japan) 201,800 Metals (11.2%) ArcelorMittal (Luxembourg) 103,325 10,202,518 Barrick Gold Corp. (Canada) 173,089 7,929,707 BHP Billiton, Ltd. (Australia) 404,079 16,927,201 Franco-Nevada Corp. (Canada) 209,000 5,074,012 Hitachi Metals, Ltd. (Japan) 351,000 5,773,854 Rio Tinto PLC (United Kingdom) 69,751 8,557,857 Rio Tinto, Ltd. (Australia) 95,451 12,398,159 Vallourec SA (France) 15,628 5,460,979 Xstrata PLC (London Exchange) (Switzerland) 50,072 3,982,137 Yamana Gold, Inc. (Canada) (S) 230,805 3,847,506 Oil & Gas (11.5%) BG Group PLC (United Kingdom) 330,443 8,613,697 Fred Olsen Energy ASA (Norway) 105,600 6,411,630 Inpex Holdings, Inc. (Japan) 433 5,472,741 Lukoil (Russia) 103,800 10,198,328 Seadrill, Ltd. (Bermuda) 152,599 4,669,409 Statoil ASA (Norway) 143,000 5,346,004 Suncor Energy, Inc. (Canada) 197,400 11,486,220 Total SA (France) 355,437 30,309,947 Pharmaceuticals (7.9%) Astellas Pharma, Inc. (Japan) 267,900 11,370,968 AstraZeneca PLC (London Exchange) (United Kingdom) 94,484 4,021,020 Hisamitsu Pharmaceutical Co., Inc. (Japan) 130,000 5,664,969 Novartis AG (Switzerland) 280,767 15,424,219 Novo Nordisk A/S Class B (Denmark) 88,350 5,823,806 Roche Holding AG (Switzerland) 32,750 5,887,349 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 94,100 4,309,780 UCB SA (Belgium) 104,519 3,845,257 Railroads (0.4%) East Japan Railway Co. (Japan) 330 Real Estate (1.7%) Link REIT (The) (Hong Kong) (R) 2,284,000 5,202,560 Mitsubishi Estate Co., Ltd. (Japan) 141,000 3,231,749 Sumitomo Realty & Development Co., Ltd. (Japan) 186,000 3,701,754 Schools (0.5%) Benesse Corp. (Japan) 90,300 Technology Services (0.7%) United Internet AG (Germany) 249,215 Telecommunications (3.1%) France Telecom SA (France) 110,789 3,253,144 Koninklijke (Royal) KPN NV (Netherlands) 273,034 4,668,908 StarHub, Ltd. (Singapore) 2,242,000 4,699,691 Telefonica SA (Spain) 376,020 9,940,644 Textiles (2.1%) Esprit Holdings, Ltd. (Hong Kong) 973,500 10,113,443 Gildan Activewear, Inc. (Canada) (NON) 201,100 5,180,687 Tobacco (1.1%) BAT Industries PLC (United Kingdom) 222,315 Transportation (0.4%) DP World, Ltd. (United Arab Emirates) 1,068,283 918,723 DP World, Ltd. 144A (United Arab Emirates) 2,019,458 1,736,734 Total common stocks (cost $640,628,862) SHORT-TERM INVESTMENTS (12.5%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 49,474,224 $49,474,224 Short-term investments held as collateral for loaned securities with yields ranging from 1.70% to 3.75% and due dates ranging from July 1, 2008 to August 19, 2008 (d) $40,321,234 40,313,422 Total short-term investments (cost $89,787,646) TOTAL INVESTMENTS Total investments (cost $730,416,508) (b) FORWARD CURRENCY CONTRACTS TO BUY at 6/30/08 (aggregate face value $205,064,701) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $51,041,363 $48,548,192 7/16/08 $2,493,171 British Pound 42,561,489 41,800,628 9/17/08 760,861 Canadian Dollar 13,896,797 13,930,195 7/16/08 (33,398) Euro 18,624,012 18,394,682 9/17/08 229,330 Japanese Yen 47,648,892 48,037,143 8/20/08 (388,251) Norwegian Krone 22,231,123 22,076,543 9/17/08 154,580 Swedish Krona 6,246,183 6,224,056 9/17/08 22,127 Swiss Franc 6,163,453 6,053,262 9/17/08 110,191 Total FORWARD CURRENCY CONTRACTS TO SELL at 6/30/08 (aggregate face value $128,302,652) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $8,917,791 $8,780,062 7/16/08 $(137,729) British Pound 6,269,060 6,192,297 9/17/08 (76,763) Canadian Dollar 14,716,383 14,825,162 7/16/08 108,779 Euro 66,880,797 66,066,378 9/17/08 (814,419) Japanese Yen 15,372,642 15,360,555 8/20/08 (12,087) Swedish Krona 6,799,413 6,770,551 9/17/08 (28,862) Swiss Franc 10,557,256 10,307,647 9/17/08 (249,609) Total NOTES (a) Percentages indicated are based on net assets of $717,286,220 . (b) The aggregate identified cost on a tax basis is $730,848,523, resulting in gross unrealized appreciation and depreciation of $64,693,212 and $44,803,852, respectively, or net unrealized appreciation of $19,889,360. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At June 30, 2008, the value of securities loaned amounted to $38,309,740. The fund received cash collateral of $40,313,422 which is pooled with collateral of other Putnam funds into 67 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $381,150 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $290,618,800 and $258,911,752, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at June 30, 2008. At June 30, 2008, liquid assets totaling $2,138,020 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at June 30, 2008 (as a percentage of Portfolio Value): United Kingdom 16.0% Japan 15.7 France 13.1 United States 7.0 Canada 6.7 Germany 6.4 Switzerland 6.3 Australia 4.1 South Korea 2.5 Denmark 2.4 Norway 2.4 Spain 2.4 Hong Kong 2.2 Greece 2.1 Netherlands 1.7 Luxembourg 1.4 Russia 1.4 Belgium 1.2 United Arab Emirates 1.0 Italy 0.9 Bermuda 0.7 China 0.7 Singapore 0.7 Israel 0.6 Other 0.4 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At June 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August, 28 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
